Citation Nr: 1727688	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a nasal disorder. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a pelvic disorder.

5.  Whether and material evidence has been received to reopen a previously denied claim for service connection for a right eye disorder. 



REPRESENTATION

Veteran represented by:	Ryan Coskrey, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1961 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for left shoulder; low back; nasal; pelvic; and, right eye disabilities.  The Veteran appealed this rating action to the Board. 

In May 2010 and September 2013, the Veteran testified before Decision Review Officers (DROs) on the issues on appeal.  Copies of the hearing transcripts have been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.

In September 2016, the Veteran testified before the undersigned at a video conference hearing conducted via the Atlanta, Georgia RO.  A copy of the hearing transcript has been associated with the Veteran's VBMS electronic record.  During the September 2016 hearing, the Veteran's attorney waived initial RO consideration of private medical evidence received by VA earlier that month.  The Board notes that despite the Veteran's attorney's waiver of these records, as well as a 30-day waiver, wherein he waived initial review by the RO of evidence submitted by him to VA, dated in September 2014, VA treatment records were received after issuance of an October 2013 Statement of the Case (SOC).  Here, although the Veteran's substantive appeal with respect to the new and material claims on appeal was filed after February 2, 2013, a waiver is still required with respect to the VA-gathered evidence.  See 38 U.S.C.A. § 7105(e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2016). These records must be addressed by the RO in a Supplemental Statement of the Case (SSOC), as discussed in the remand section following the decision below.


FINDINGS OF FACT

1.  In a February 1978 rating decision, the RO denied service connection for residuals of the jeep accident, to include injury to the shoulder and back; the Veteran did not perfect an appeal nor submit new and material evidence within one year.

2.  In a November 2004 rating decision, the RO denied service connection for a pelvic disorder, a nose disorder, a right eye disorder, and declined to reopen claims for service connection for left shoulder and back disorders; the Veteran did not perfect an appeal nor submit new and material evidence within one year.

3.  In a November 2008 rating action, the RO declined to reopen previously denied claims for service connection for left shoulder, low back, nasal, pelvic, and right eye disabilities. 

4.  Evidence associated with the record since the November 2008 rating action relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims. 

CONCLUSIONS OF LAW

1.  The February 1978, November 2004, and November 2008 rating decisions are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  New and material evidence has been received to reopen the claim for service connection for a nasal disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  New and material evidence has been received to reopen the claim for service connection for a pelvic disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

6.  New and material evidence has been received to reopen the claim for service connection for a right eye disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the new and material claims decided herein, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II. New and Material Evidence Analysis

The Veteran seeks to reopen previously denied claims for service connection for left shoulder, low back, nasal, pelvic, and right eye disabilities.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In its November 2008 rating decision, the RO declined to reopen the previously denied claims for service connection for the above-cited disabilities because there was no evidence demonstrating that the Veteran currently had the disabilities or, if they were demonstrated, that they had their onset during military service, or were etiologically related thereto, to include a jeep accident.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

At the time of the November 2008 rating decision, the evidence of record included service treatment records, VA and private treatment reports, and lay statements of the Veteran, his friend and brother.  The STRs show that in December 1962, he jumped from an overturned jeep and landed on his superior iliac crest.  An assessment of possible pelvic fracture of the left iliac crest was initially recorded.  X-rays of the left pelvis were negative.  An assessment of contusion of the left anterior iliac crest was subsequently entered.  That same month, the Veteran also complained of intermittent nasal obstruction.  He was issued an inhaler.  In June 1964, the Veteran was seen for minimal ptosis of the right upper eyelid.  An assessment of partial Horner's syndrome, right side, etiology undetermined, was entered.  A June 1964 service discharge examination report reflects that the Veteran's upper and lower extremities, nose, ear and throat and spine were all evaluated as normal.  The Veteran's eyes were found to have been abnormal; it was noted that he had ptosis of the right eye. He had uncorrected 20/20 vision, bilaterally.  In the Notes section of the report, the examining clinician noted that the Veteran had incomplete Horner's Syndrome on the right.  An accompanying Report of Medical History reflects that the Veteran denied having had swollen or painful joints, ear, nose or throat trouble, eye trouble, painful or "trick" shoulder, or arthritis.  The lay statements indicate that the injury occurred during service.  A friend of the Veteran indicated that he was on crutches after the accident.  The Veteran asserted that each of his claimed disorders began after the in-service jeep accident.  VA and private treatment records indicate several additional back injuries and treatment for the above-noted disorders.  

Since the final and unappealed November 2008 rating action, additional private and VA evidence has been received into the record, notably reports from Dr. WM.  Dr. WM noted the Veteran's in-service jeep accident and that his back problems were likely related to that accident.  Dr. WM also opined that the Veteran's left shoulder and nasal disorders are due to service and that it was possible that his hip pain was related to service.   Regarding the Veteran's right eye disability, the Veteran credibly testified before the undersigned that his current right eye problems are the result of his in-service diagnosis of partial Horner's Syndrome.  

The Board finds that new and material evidence has been presented.  The evidence, including lay statements and Dr. WM's opinions, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   


ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened; to this extent only, the appeal is granted. 

New and material evidence having been received, the claim for service connection for a low back disorder is reopened; to this extent only, the appeal is granted. 

New and material evidence having been received, the claim for service connection for a nasal disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a pelvic disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right eye disorder is reopened; to this extent only, the appeal is granted.



REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is necessary.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there are current disabilities of degenerative narrowing of the acromiclavicular joint of the left shoulder, multilevel degenerative disc disease of the lumbar spine, deviated nasal septum, and, paralytic ptosis.  Additionally, there was an in-service event of a jeep accident.  Finally, the evidence indicates that there may be a nexus between the disorders and service based on Dr. WM and the Veteran's lay statements.  Because there is evidence of currently diagnosed disabilities, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the electronic record all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already associated with the electronic record.  All information obtained must be made part of the electronic record.  All attempts to secure this evidence must be documented in the electronic record, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back, pelvic, and left shoulder disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder, pelvic disorder, and left shoulder disorder had its onset in, or is otherwise related to, Veteran's military service.  

The examiners must address the following evidence: (i)  the Veteran's STRs, to include the evidence of the jeep accident; (ii) the June 2003 report, prepared by a VA physician, indicating that the Veteran's myofascial syndrome and lumbar radiculopathy could possibly be related to a 1989 employment accident; (iii) reports prepared by Dr. WM, received by VA in September 2016 relating the Veteran's low back; left shoulder; pelvic; and nasal problems to the in-service jeep accident; (iv) the September 1985 report from Dr. OB, (v) the Veteran's April 2016 testimony before the undersigned; and (vi) the Veteran's history as provided to each examiner.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his nasal disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the nasal disorder had its onset in, or is otherwise related to, Veteran's military service.  

The examiners must address the following evidence:  
(i) the Veteran's STRs, to include the evidence of the jeep accident; (ii) the June 2003 report, prepared by a VA physician, indicating that the Veteran's myofascial syndrome and lumbar radiculopathy could possibly be related to a 1989 employment accident; (iii) reports prepared by Dr. WM, received by VA in September 2016 relating the Veteran's low back; left shoulder; pelvic; and nasal problems to the in-service jeep accident; and, (iv) the Veteran's April 2016 testimony before the undersigned; and (v) the Veteran's history as provided to each examiner.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right eye disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiners must address the following evidence: 
(i) the Veteran's STRs, to include the evidence of the jeep accident; (ii) the June 2003 report, prepared by a VA physician, indicating that the Veteran's myofascial syndrome and lumbar radiculopathy could possibly be related to a 1989 employment accident; (iii) reports prepared by Dr. WM, received by VA in September 2016 relating the Veteran's low back; left shoulder; pelvic; and nasal problems to the in-service jeep accident; and, (iv) the Veteran's April 2016 testimony before the undersigned; and (v) the Veteran's history as provided to each examiner.  

The eye examiner is requested to also requested to address the in-service findings of minimal ptosis of right upper eyelid and incomplete Horner's Syndrome.  


6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


